Exhibit 9th Floor, 100 University Avenue Toronto, Canada M5J 2Y1 www.computershare.com Security Class Holder Account Number Form of Proxy - Annual and Special Meeting to be held on June 17, 2008 This Form of Proxy is solicited by and on behalf of Management. Notes to proxy 1. Every holder has the right to appoint some other person or company of their choice, who need not be a holder, to attend and act on their behalf at the meeting. If you wish to appoint a person or company other than the persons whose names are printed herein, please insert the name of your chosen proxyholder in the space provided (see reverse). 2. If the securities are registered in the name of more than one owner (for example, joint ownership, trustees, executors, etc.), then all those registered should sign this proxy. If you are voting on behalf of a corporation or another individual you may be required to provide documentation evidencing your power to sign this proxy with signing capacity stated. 3. This proxy should be signed in the exact manner as the name appears on the proxy. 4. If this proxy is not dated, it will be deemed to bear the date on which it is mailed by Management to the holder. 5. The securities represented by this proxy will be voted as directed by the holder, however, if such a direction is not made in respect of any matter, this proxy will be voted as recommended by Management. 6. The securities represented by this proxy will be voted or withheld from voting, in accordance with the instructions of the holder, on any ballot that may be called for and, if the holder has specified a choice with respect to any matter to be acted on, the securities will be voted accordingly. 7. This proxy confers discretionary authority in respect of amendments to matters identified in the Notice of Meeting or other matters that may properly come before the meeting. 8. This proxy should be read in conjunction with the accompanying documentation provided by Management. Proxies submitted must be received by 5:00 p.m., EST on Friday, June 13, VOTE USING THE TELEPHONE OR INTERNET 24 HOURS A DAY 7 DAYS A WEEK! If you vote by telephone or the Internet, DO NOT mail back this proxy. Voting by mail may be the only method for securities held in the name of a corporation or securities being voted on behalf of another individual. Voting by mail or by Internet are the only methods by which a holder may appoint a person as proxyholder other than the Management nominees named on the reverse of this proxy. Instead of mailing this proxy, you may choose one of the two voting methods outlined above to vote this proxy. To vote by telephone or the Internet, you will need to provide your CONTROL NUMBER, HOLDER ACCOUNT NUMBER and ACCESS NUMBER listed below. CONTROL NUMBER HOLDER ACCOUNT NUMBER ACCESS NUMBER Appointment of Proxyholder The undersigned shareholder ("Registered Shareholder") of NEW GOLD INC. (the "Company") hereby appoints: Clifford J. Davis, or failing him, John Pitcher, OR Print the name of the person you are appointing if this person is someone other than the Chairman of the Meeting. as my/our proxyholder with full power of substitution and to vote in accordance with the following direction (or if no directions have been given, as the proxyholder sees fit) and all other matters that may properly come before the Annual and Special Meeting of New Gold Inc. to be held at the Mackenzie Ballroom, Fairmont Waterfront Hotel, 900 Canada Place Way, Vancouver, B.C. on Tuesday, June 17, 2008 at 2:00 pm (Vancouver time) and at any adjournment thereof. VOTING RECOMMENDATIONS ARE INDICATED BY HIGHLIGHTED TEXT OVER THE BOXES. 1. Election of Directors For Against For Against For Against 01. Clifford J. Davis [] [] 02. Robert Edington [] [] 03. Gregory Laing [] [] 04. Mike Muzylowski [] [] 05. Paul Sweeney [] [] 06. Paul Martin [] [] 2. Appointment of Auditors For Against Appointment of PricewaterhouseCoopers LLP as Auditors of the Company for the ensuing year and authorizing the Directors to fix their remuneration. [] [] 3. Stock Option Plan For Against The Ordinary Resolution authorizing and re- approving of the Company’s Stock Option Plan in the form set out in the Management Information Circular of the Company dated as of May 16, 2008 under the heading “Approval of Stock Option Plan”. [] [] 4. Common Shares For Against The Ordinary Resolution authorizing the issuance of Common Shares in the form set out in the Management Information Circular of the Company dated as of May 16, 2008 under the heading “New Gold Common Shares to be Issued.” [] [] Authorized Signature(s) - This section must be completed for your instructions to be executed. Signature(s) Date I/We authorize you to act in accordance with my/our instructions set out above. I/We hereby revoke any proxy previously given with respect to the Meeting. If no voting instructions are indicated above, this Proxy will be voted as recommended by Management. / /
